Citation Nr: 1004596	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  05-28 684A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability 
to include spondylolisthesis, degenerative joint disease and 
chronic back strain.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for a bilateral ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to 
February 1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) regional Office (RO) in St. 
Petersburg, Florida.

The Board notes that the Veteran's original claim was 
previously remanded to the RO via the Appeals Management 
Center (AMC) for further development per a Board decision 
dated October 2007.


FINDINGS OF FACT

1.  The Veteran has a low back disability which had its 
onset during active service.

2.  The Veteran does not currently have a bilateral knee 
disability related to his active service.

3.  The Veteran does not currently have a bilateral ankle 
disability related to his active service.




CONCLUSIONS OF LAW

1.  The Veteran's low back disability was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2009).

2.  A bilateral knee disability was not incurred during 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

3.  A bilateral ankle disability was not incurred during 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 
C.F.R. § 3.159(b)(1), proper notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3) that the claimant is expected to 
provide.  Notice should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  

In this case, notice fulfilling the requirements of 38 
C.F.R. § 3.159(b) was furnished to the Veteran in June 2004 
letter, prior to the date of the issuance of the appealed 
rating decision. The Board further notes that, in letters 
dated August 2006 and November 2007, the Veteran was 
notified that a disability rating and an effective date for 
the award of benefits are assigned in cases where service 
connection is warranted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). After issuance of the above 
letters, and the opportunity for the Veteran to respond, the 
November 2009 supplemental SOC (SSOC) reflects 
readjudication of the claim.  Hence, the Veteran is not 
shown to be prejudiced by the timing of the latter notice.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC 
or SSOC, is sufficient to cure a timing defect).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorder 
described by the Veteran.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

Overall, there is no evidence of any VA error in notifying 
or assisting the Veteran that reasonably affects the 
fairness of this adjudication.


Analysis

The Veteran contends that he has a low back disability 
related to his active service.  The Veteran also contends 
that he has bilateral knee and ankle pain that is related to 
his active service.  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident 
with military service, or if preexisting such service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease 
or injury and the present disability.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical 
etiology or render medical opinions.  Barr v. Nicholson; see 
Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See 
Layno, supra (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted").

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the VA shall give the benefit of 
the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

Service treatment records reflect treatment for a low back 
injury, but are silent to any complaints or diagnosis of any 
bilateral knee or ankle injury or disorder.  Examination 
upon entrance into service, dated July 1973, noted a normal 
spine and normal knees and ankles.  A December 1975 
treatment record reflected a strained left abdominal oblique 
muscle after pushing an air conditioner.  A September 1976 
record indicated a pulled muscle in the right side of the 
back and right leg.  As a result, the Veteran was provided 
with a temporary physical profile.  A May 1977 periodic 
examination noted a normal spine and normal lower 
extremities.  A report of medical history upon separation 
from service dated February 1979 noted complaints of 
recurrent back pain, but did not note any complaints of knee 
or ankle pain.  Examination upon separation indicated a 
normal spine and normal lower extremities.  

Post service treatment records reflect treatment for a low 
back disability, as well as occasional complaints of 
bilateral knee and ankle pain.

The Veteran was afforded a VA examination in June 1979 for 
complaints of low back pain.  The Veteran stated that he had 
back aches beginning after he moved a large air conditioner 
aboard an aircraft.  Examination revealed slight tenderness 
of the left sacroiliac joint, with no functional changes in 
anterior movements.  Anterior and posterior flexion were all 
within normal limits.  The examiner provided diagnoses of 
recurring back aches by history; transitional vertebra with 
bilateral sacralization; spina bifida oculta; and 
spondylolithesis of L5-S1.

A March 1999 X-ray of the low back revealed bilateral pars 
defects with grade 1 spondylolisthesis of L5 on S1 with 
significant scoliosis changes about the pars area and 
adjacent facets secondarily; mild degenerative disc at L5-
S1; and partial lumbarization of S1.

Treatment records from Lakeland Orthopedic Clinic dated 
April 1999 to June 1999 indicated that the Veteran 
complained of low back pain off and on since 1968, after a 
football injury.  X-rays of the lumbar spine failed to 
reveal evidence of fracture, dislocation, or significant 
scoliosis.  There were degenerative changes present in the 
hips and sacroiliac joints that were not necessarily 
excessive for the Veteran's age group.  The physician also 
noted L5-S1 spondylolisthesis grade 1 1/2.

Records from Murdock Chiropractic Care dated April 1999 to 
October 2000 reflected treatment for degenerative disc 
disease and joint disease in the lumbar area.  

An October 2000 MRI report indicated complaints of low back 
pain with right leg pain and tingling for the past few 
months.  The impression was grade 1 spondylolisthesis of L5-
S1 probably due to bilateral pars defect; mild degeneration 
of L5-S1 disc space noted with desiccation of the disc 
through the disc height remained normal; moderate broad 
based disc protrusion at L5-S1 impinging only on the 
perithecal fat; bilateral neural foraminal stenosis at L5 
secondary to the spondylolisthesis and the disc protrusion 
at L5-S1 with likely impingement on the existing nerve 
roots; and some degeneration of the lower facet joints 
bilaterally with small articular cyst noted on the left at 
the L5-S1 level.

A November 2000 letter from L.I.M., M.D., summarized a 
consultation regarding the Veteran's low back complaints.  
The physician indicated that it had been a problem for 
years, and slowly progressive.  The last few months the 
Veteran's pain had been significant soon after the Veteran 
had an accident when the chair he was sitting on collapsed.  
The physician stated that the Veteran's problem was slowly 
progressive and highly likely due to lytic spondylolisthesis 
leading to instability at the L5-S1 level as well as some 
impingement.

A March 2001 follow-up letter from L.I.M., M.D., indicated 
that the Veteran continued to complain of discomfort in the 
low back.  The physician indicated that the Veteran had 
significant restrictions on his job that would tend to be 
life-long, and worsening over time.  

A July 2001 letter from C.D. M., D.C., indicated that the 
Veteran began seeing the chiropractor in September 2000.  
The Veteran reported that after his chair-related accident, 
he immediately felt pain in the lumbosacral area.  He also 
reported that he had previous low back pain.  The 
chiropractor provided primary diagnoses of lumbosacral 
strain and sprain; spondylolisthesis, grade 1; and 
lumbosacral facet syndrome.  Secondary diagnoses of thoracic 
and cervical strain secondary to low back instability; disc 
herniation and degeneration of the lumbosacral disc; 
radicular sciatic pain; and right leg and abdominal 
protrusion were provided.

An October 2001 bone scan was normal.  An October 2002 x-ray 
of the lumbar spine showed less pronounced grade 1 
spondylolisthesis of L5 on S1 secondary to bilateral pars 
defect and an otherwise stable examination demonstrating 
mild diffuse spondylosis.  A November 2004 x-ray showed a 
stable examination since October 2002.

The Veteran was afforded a VA examination of the spine in 
January 2005.  The Veteran reported that during his active 
duty, he had two or three incidents of back strain during 
active service.  He also stated that he was involved in a 
motorcycle accident in 1981 and subsequently developed back 
pain during various employment opportunities.  Additionally, 
the Veteran reported an injury occurring in 2000 in which a 
chair collapsed under him.  After physical examination and 
review of x-rays, the examiner provided an assessment of 
spondylolisthesis.  The examiner opined that the 
sponylolisthises was likely not degenerative in nature, but 
likely congenital.  Further, the examiner stated that the 
Veteran's condition could be a result of his1981 motorcycle 
accident or the 2000 fall from the chair.  The examiner 
ultimately opined that the Veteran's current condition was 
less likely than not related to any condition for which he 
received treatment while in service.  

A separate January 2005 VA examination indicated that the 
Veteran complained of bilateral ankle and knee pain, as well 
as low back pain.  After a physical examination, the 
examiner provided diagnoses of spondylolisthesis L5-S1 with 
degenerative joint disease and bilateral knee and ankle 
pain.  The examiner opined that the Veteran's knee and ankle 
pain was most likely secondary to his weight.  The examiner 
also indicated that the Veteran's most recent knee films 
showed no evidence of osteoarthritis.  

The Veteran was afforded a hearing before the undersigned 
Veterans Law Judge in July 2007.  At the hearing, the 
Veteran testified that he initially strained his back while 
pushing an air conditioning unit in 1975, and that he had 
back pain since that time.  He also stated that he started 
experiencing knee and ankle pain during his active service.  

The Veteran was afforded a final VA examination in September 
2009.  The Veteran reported that he initially injured his 
back in 1976 while he was pushing an air conditioning unit, 
but did not seek medical attention after service due to 
inability to pay for treatment.  The Veteran currently 
complained of pain and stiffness in the lower back.  He also 
stated he had radiating pain down the posterior aspect from 
both knees into the feet.  X-rays showed diffuse mild 
degenerative joint disease and final meter anterior 
spondylithesis of L5 on S1 and discongenic endplate change 
at L5-S1.  After a thorough physical examination and review 
of the claims file, the examiner provided diagnoses of 
diffuse degenerative joint disease of the lumbar spine with 
spondylisthesis of L5 on S1.  The examiner opined that it 
was less likely as not that the Veteran's current low back 
condition was linked to his period of service or any 
incident therein.  The examiner stated that review of the 
service treatment records showed documentation of back 
strain but that there was no other documentation in the 
service treatment records to indicate any chronic low back 
problems.  Medical literature had no information to indicate 
that a solitary episode of low back strain caused diffuse 
degenerative joint disease of the lumbar spine with 
spondylisthises of L5 on S1. 

The Board, in applying the benefit of the doubt doctrine 
finds that the Veteran has submitted competent evidence 
showing that he his low back disability was related to his 
active service.  At his separation from active service, the 
Veteran noted that he had recurrent back pain on his report 
of medical history.  A June 1979 VA examination, which took 
place only four months after the Veteran's discharge from 
active service, indicated diagnoses of recurrent back pain, 
transitional vertebra with bilateral sacralization, spina 
bifida oculta, and spondylolithises of L5-S1.  A March 1999 
X-ray of the low back revealed bilateral pars defects with 
grade 1 spondylolisthesis of L5 on S1 with significant 
scoliosis changes about the pars area and adjacent facets 
secondarily; mild degenerative disc at L5-S1; and partial 
lumbarization of S1.  Subsequent private and VA treatment 
records reflected continued treatment for the Veteran's 
diagnosed back disorders.  

The Veteran submitted statements indicating that he 
initially experience low back pain after straining his back 
during active service.  Further, numerous VA treatment 
records reflected that the Veteran reported low back pain 
with an onset after his the 1975 incident.  Additionally, 
the Veteran was diagnosed with a low back disability only 
four months after his separation from active service.    

Thus, as there is an approximate balance of positive and 
negative evidence regarding the merits of the Veteran's 
claim for service connection for a low back disability that 
would give rise to a reasonable doubt in favor of the 
Veteran, the benefit of the doubt rule is applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).  Accordingly, service connection for a low 
back disability is warranted. In reaching this decision, the 
Board recognizes that certain of the low back conditions 
established by the record are congenital or developmental in 
nature and that the Veteran has not always provided a 
consistent account regarding the onset of his low back 
condition. Nevertheless, the Board finds that the record 
does demonstrate a continuity of low back symptomatology 
beginning during the Veteran's period of active such as to 
warrant a grant of service connection. 

Regarding the Veteran's claims for service connection for 
bilateral knee and ankle pain, based upon the foregoing, the 
comprehensive criteria for entitlement to service connection 
for bilateral knee and ankle conditions are not met.  
Service treatment records are silent to any complaints of or 
treatment for any knee or ankle pain or injury.  Examination 
upon separation from active service noted normal lower 
extremities.  Additionally, post service records are silent 
as to any diagnosis of a bilateral knee or ankle disability.  
Further, a January 2005 VA examination noted that the 
Veteran complained of knee and ankle pain.  However, the 
examiner stated that the Veteran's knee and ankle pain was 
most likely secondary to his weight, and that the Veteran's 
most recent knee films showed no evidence of osteoarthritis.  
A diagnosis of bilateral knee and ankle pain was provided.  
Despite the Veteran's statements and testimony that he had 
bilateral knee and ankle pain since active service, there is 
no evidence of a current underlying disability.  In absence 
of proof of a present disability, there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Accordingly, the evidence of record does not show that the 
Veteran's bilateral knee and ankle pain is due to service.  
As there is not an approximate balance of positive and 
negative evidence regarding the merits of the appellant's 
claims that would give rise to a reasonable doubt in favor 
of the appellant, the benefit of the doubt rule as to these 
issues is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a low back disability is granted.

Service connection for bilateral knee pain is denied.

Service connection for bilateral ankle pain is denied.




______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


